The opinion of the court was delivered by


Mr. Justice Mott.

Usury is defined to be the taking or contracting for exorbitant interest, for the forbearance of the principal.” Exacting unlawful interest, u&der whatever veil it may be disguised, *373if the intention can be discovered, will vitiate the most solemn contract. The bona fide loan of money, the re-payment of which at a future day is secured by a penalty, is not usury. But in such case the penalty itself is recovered, and the party can have relief only in equity, except in the case of a common money bond, where he is relievable in a court of law by statute. Two of my brethern are clearly of opinion that the note in question is usurious, and I am much disposed to concur with them in opinion. There is no condition on the face of the note; it is an unconditional promise to pay one hundred dollars at the ■expiration of four months, for the loan of fifty dollars, which would amount to an hundred percent, upon the sum borrowed, and fourteen per cent, interest upon it after that period. If therefore the jury had found a verdict for the defendant, í should have been very well satisfied with it; but as they have found for the plaintiff, I will express no opinion upon that question. I am nevertheless of opinion the verdict is erroneous and ought to be set aside. If they intended to find a verdict on the first count in the declaration, they should have found for the full amount of the note. If they meant to bottom their verdict on the second count, then it is wrong because this defendant was no party to the contract. The money was lent to Allen and not to Word; he merely subscribed his name to the note and sent it out to find a market where it could. He knew nothing of the verbal contract. The motion therefore, must bf granted.
P. Farrow, for motion.
Q’jfeal, and Irby, contra